DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Currently, claims 1, 4-11, and newly added claims 18-21 are pending in the instant application.  Claims 10 and 11 are withdrawn from consideration as being drawn to a non elected invention.  Claims 1, 4-9, and 18-21 are currently under examination. All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The rejections under 35 USC 102(a)(1), 103, and 112(b) are withdrawn in view of the amendments to the claims.  



Claim Rejections - 35 USC § 112
112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are broadly drawn to methods which involve detecting or assessing expression of IL-32 in an individual and treating the individual by subjecting the individual to a “dietary or lifestyle change or other intervention strategies for Type 1 Diabetes (T1D) to prevent, inhibit, or reduce the risk of or progression towards T1D.”
The specification teaches a study which analyzed gene expression in children at different time points including age at seroconversion and age at Type 1 Diabetes (T1D) diagnosis vs age matched controls (pages 21-22, Figures 1-4).  The specification teaches that IL-32 was upregulated in children diagnosed with T1D as compared to the control group. Accordingly, the specification provides support for a correlation between upregulation of IL-32 and Type 1 Diabetes diagnosis.  
However, the claims broadly encompass methods which comprise subjecting an individual with increased expression of IL-32 (compared to relevant control) to a “dietary or lifestyle change or other intervention strategies for Type 1 Diabetes (T1D) to prevent, inhibit, or reduce the risk of or progression towards T1D.”  While dietary and lifestyle changes are known to be involved in the treatment of T1D, there is currently no known intervention to prevent, inhibit or reduce the risk of or progression towards T1D.  For example, the CDC states ‘Currently, no one knows how to prevent type 1 diabetes…” (page 1 from “What is Type 1 Diabetes, CDC, accessed from the world wide web at cdc.gov).  The CDC further states that “Diet and lifestyle habits don’t cause type 1 diabetes.” (page 2 “What Causes Type 1 Diabetes”).  The specification does not teach any dietary changes, lifestyle changes, or other intervention strategies that actually prevent, inhibit, or reduce the risk of or progression towards T1D, nor does it provide any guidance as to what interventions may be considered to be successful.  
To practice the invention as broadly claimed, the skilled artisan would be required to perform a large amount of experimentation, requiring inventive effort, to determine if any dietary, lifestyle change, or intervention can prevent, inhibit or reduce the risk of or progression towards T1D.  Given the fact that no interventions were known in the prior art, and are still not available in the post filing date art, the experimentation required would be replete with trial and error analysis with no expectation of success that any particular intervention would be successful.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claims as broadly written.

112(b)
Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “A method of treating Type 1 Diabetes in an individual”.  However, the last step recites treating by subjecting the individual to a “dietary or lifestyle change or other intervention strategies for Type 1 Diabetes (T1D) to prevent, inhibit, or reduce the risk of or progression towards T1D.”  It is not clear, therefore, if the method is directed to treating T1D or to “prevent, inhibit, or reduce the risk of or progression towards T1D”.  Given the recitation of “thereby being indicative of increased risk of T1D” in the identifying step, it is not clear if the method is directed to treating patients with T1D or to those that have not yet developed T1D.  As such, the steps recited by the claim appear to contradict the recitation of the preamble. 

Claim Rejections - 35 USC § 101

Claims 1, 4-9, and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation/law of nature and an abstract idea without significantly more. The claim(s) recite(s) the natural law/correlation between IL32 expression (and BTN3A2) and risk of T1D, as well as the abstract mental concept of making a determination. This judicial exception is not integrated into a practical application because the step(s) of assessing expression levels are mere data gathering steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106. 
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 

Claims Analysis:
As set forth in MPEP 2106, the claims have been analyzed to determine whether they are directed to one of the four statutory categories (STEP 1).  The claims were then analyzed to determine if they recite a judicial exception (JE) (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)].  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE (STEP 2B) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
Claim 1 recites determining T1D in an individual as well as a long list of possible determinations in dependent claim 8 comprising assessing the expression level of IL32 (and BTN3A2 in dependent claims 5 and 21).  Claim 20 recites “individual has increased expression of IL-32 as compared with a relevant control, thereby being indicative of increased risk of T1D”.  The relationship between expression of IL-32 and T1D is a natural correlation.  With regard to the natural correlation, as in Mayo, the relationship is itself a natural process that exists apart from any human action.  The determining limitations in claim 1 and claim 8 as well as the  identifying limitation in claim 20 are also a recitation of an abstract idea because these conclusions/determinations can occur entirely within the mind.  It is additionally noted that the step of “assessing” or “determining” an expression level broadly encompasses reading a report and drawing a conclusion which is also an abstract idea.  It is therefore determined that the claims are directed to judicial exceptions.
In the instant situation, the additional element/steps of assessing or determining expression levels of the recited biomarkers do not integrate the JE into a practical application because not only are they directed to a JE, but they also recite mere data gathering steps to use the correlation and do not add a meaningful limitation to the method.  Regarding the issue of integrating the JE into a practical application, it is noted that claim 1 has been amended and claim 20 is newly added.  However, while claim 1 recites a wherein clause for an identified individual to be subjected to dietary change or lifestyle change or other intervention for T1D to prevent, inhibit, or reduce the risk of or progression towards T1D, it is noted that this recitation is recited in a “wherein” clause which refers back to a “wherein” clause which is not an active step in the method.  The clause reciting “wherein increased expression of Il-32 as compared to a relevant control is indicative of increased risk of T1D” is merely directed to a potential property of the expression level but does not require an active step of detecting increased expression of IL-32.  Accordingly, neither “wherein” clause are active steps required by claim 1 and its dependents.  While claim 20 recites a positive active step of identifying that an individual has increased expression of IL-32 and treating the identified individual, the treatment recited is directed to “subjecting said identified individual to dietary change or lifestyle change or other intervention for T1D to prevent, inhibit, or reduce the risk of or progression towards T1D”.  However this is not considered a “practical” application of the JE since there are currently no art accepted dietary changes, lifestyle changes, or other intervention therapies which are capable of functioning as recited, that is: preventing, inhibiting, or reducing the risk of or progression towards T1D.  
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the assessing and determining steps are generally recited and do not provide any particular reagents that might be considered elements that transform the nature of the claims into a patent eligible application because no specific elements/steps are recited.  This step is not only a mere data gathering step, but the general recitation of detection of known nucleic acids is well understood, routine, and conventional activity.  See MPEP 2106.05(d)II.  Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that steps such as determining and identifying merely recite the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.  
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately. Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	
Response to Arguments
The response traverses the rejection and asserts that claim 1 has been amended to recite that the identified individual is subjected to dietary change or lifestyle change or other intervention for T1D to prevent, inhibit, or reduce the risk of or progression towards T1D” which is patent eligible and provides reference to PTAB decision Ex Parte Mallet et al; Appeal 2021-003081 and example 29 of the USPTO Subject Matter Eligibility examples.  These arguments as well as the cited references have been thoroughly reviewed but were not found persuasive.  The facts of the PTAB decision are not the same as those recited here.  It is noted that the issues in Ex Parte Mallet did not involve a rejection under 35 USC 101. Further, the arguments to not indicate which claim in example 29 are being compared to the instant claims.  While claim 1 of example 29 was found not to recite a JE, that is not the case in the instant claims.  The rejections are maintained and applied to the newly added claims for the reasons set forth above. 
 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634